In a proceeding seeking to revoke letters testamentary issued to Michael Levi Matar under the last will and testament of Ruth Hilton, Michael Levi Matar appeals from an order of the Surrogate’s Court, Queens County (Laurino, S.), dated June 10, 1988, which directed him to appear for a court-ordered deposition.
Ordered that the order is modified by deleting therefrom the provision directing Michael Levi Matar to appear for a deposition in New York and substituting therefor a provision directing the petitioner to serve written interrogatories upon Michael Levi Matar; as so modified, the order is affirmed, with costs to Michael Levi Matar payable by Irving Hilton.
Based on the facts and circumstances of this case, we conclude that the Surrogate’s Court acted improvidently in directing Michael Levi Matar, who is domiciled in Israel, to appear for a deposition in New York. Given the absence of any claim that the petitioner is unable to obtain the necessary information by means of written interrogatories, the use of written interrogatories is appropriate in this case (see, CPLR 3130). Mollen, P. J., Lawrence, Hooper, Spatt and Harwood, JJ., concur.